 
 
COMMERCIAL PAPER DEALER AGREEMENT
 
 
4(a)(2) PROGRAM
 
 
between
 
 
HUMANA INC., as Issuer
 
and
 
__________________________, as Dealer
 
 
Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of October 6, 2014 between the Issuer and U.S. Bank National
Association, as Issuing and Paying Agent
 
Dated as of
October 6, 2014
 

 
 

--------------------------------------------------------------------------------

 

 
Commercial Paper Dealer Agreement
4(a)(2) Program
 
 
This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.
 
Certain terms used in this Agreement are defined in Section 6 hereof.
 
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
 
1.  
Offers, Sales and Resales of Notes.

 
1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

 
 
1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith.  In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 
 
1.3
The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 397 days
from the date of issuance and may have such terms as are specified in Exhibit C
hereto or the Private Placement Memorandum.   The Notes shall not contain any
provision for extension, renewal or automatic “rollover.”

 
 
1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agent Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
this Agreement as Exhibit D.

 
 
1.5
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agent Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer.  Except as otherwise agreed, in the event that
the Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.  If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 
 
1.6
The Dealer and the Issuer hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the Notes:

 
(a)  
Offers and sales of the Notes by or through the Dealer shall be made only to:
(i) investors reasonably believed by the Dealer to be Qualified Institutional
Buyers or Institutional Accredited Investors and (ii) non-bank fiduciaries or
agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be an Institutional Accredited Investor.

 
(b)  
Resales and other transfers of the Notes by the holders thereof shall be made
only in accordance with the restrictions in the legend described in clause (e)
below.

 
(c)  
No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, the Issuer shall not issue any
press release, make any other statement to any member of the press making
reference to the Notes, the offer or sale of the Notes or this Agreement or
place or publish any “tombstone” or other advertisement relating to the Notes or
the offer or sale thereof. To the extent permitted by applicable securities
laws, the Issuer shall (i) omit the name of the Dealer from any publicly
available filing by the Issuer that makes reference to the Notes, the offer or
sale of the Notes or this Agreement, (ii) not include a copy of this Agreement
in any such filing or as an exhibit thereto and (iii) redact the Dealer’s name
and any contact or other information that could identify the Dealer from any
agreement or other information included in such filing.

 
(d)  
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount.  If the purchaser is a non-bank fiduciary acting on behalf of others,
each person for whom such purchaser is acting must purchase at least $250,000
principal or face amount of Notes.

 
(e)  
Offers and sales of the Notes shall be subject to the restrictions described in
the legend appearing on Exhibit A hereto.  A legend substantially to the effect
of such Exhibit A shall appear as part of the Private Placement Memorandum used
in connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 
(f)  
The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the Dealer a copy of the then-current Private Placement
Memorandum unless such purchaser has previously received a copy of the Private
Placement Memorandum as then in effect.  The Private Placement Memorandum shall
expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.

 
(g)  
The Issuer agrees, for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes that, if at any time the
Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 
(h)  
In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 
(i)  
The Issuer represents that it is not currently issuing commercial paper in the
United States market in reliance upon the exemption provided by Section 3(a)(3)
of the Securities Act.  The Issuer agrees that, if it shall issue commercial
paper after the date hereof in reliance upon such exemption: (a) the proceeds
from the sale of the Notes will be segregated from the proceeds of the sale of
any such commercial paper by being placed in a separate account; (b) the Issuer
will institute appropriate corporate procedures to ensure that the offers and
sales of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.

 
1.7
The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:

 
(a)  
The Issuer hereby confirms to the Dealer that within the preceding six months
neither the Issuer nor any person other than the Dealer or the other dealers
referred to in Section 1.2 hereof acting on behalf of the Issuer has offered or
sold any Notes, or any substantially similar security of the Issuer (including,
without limitation, medium-term notes issued by the Issuer), to, or solicited
offers to buy any such security from, any person other than the Dealer or the
other dealers referred to in Section 1.2 hereof.  The Issuer also agrees that
(except as permitted by Section 1.6(i)), as long as the Notes are being offered
for sale by the Dealer and the other dealers referred to in Section 1.2 hereof
as contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(a)(2) of the Securities Act and shall survive any termination of
this Agreement.  The Issuer hereby represents and warrants that it has not taken
or omitted to take, and will not take or omit to take, any action that would
cause the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or some
other party or parties.

 
(b)  
The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System.  In the
event that the Issuer determines to use such proceeds for the purpose of buying,
carrying or trading securities, whether in connection with an acquisition of
another company or otherwise, the Issuer shall give the Dealer at least five
business days’ prior written notice to that effect.  The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes.  Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 
2.  
Representations and Warranties of Issuer.

 
        The Issuer represents and warrants that:
 
2.1  
The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agent Agreement.

 
2.2  
This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 
2.3  
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agent Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 
2.4  
The offer and sale of the Notes in the manner contemplated hereby do not require
registration of the Notes under the Securities Act, pursuant to the exemption
from registration contained in Section 4(a)(2) thereof, and no indenture in
respect of the Notes is required to be qualified under the Trust Indenture Act
of 1939, as amended.

 
2.5  
The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

 
2.6  
No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes or the Issuing and Paying Agent
Agreement, except as may be required by the securities or Blue Sky laws of the
various states in connection with the offer and sale of the Notes.

 
2.7  
Neither the execution and delivery of this Agreement and the Issuing and Paying
Agent Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agent Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or a default under any of the terms of the Issuer’s
charter documents or by-laws, any contract or instrument to which the Issuer is
a party or by which it or its property is bound, or any law or regulation, or
any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default might have a material adverse effect on the
condition (financial or otherwise), operations or business prospects of the
Issuer or the ability of the Issuer to perform its obligations under this
Agreement, the Notes or the Issuing and Paying Agent Agreement.

 
2.8  
There are no legal or governmental proceedings pending to which the Issuer or
any of its subsidiaries is a party, or to the knowledge of the Issuer, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others, which, if determined adversely to the Issuer or any of its
subsidiaries, might reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), operations or business prospects of the
Issuer and its subsidiaries taken as a whole, or the ability of the Issuer to
perform its obligations under this Agreement, the Notes or the Issuing and
Paying Agent Agreement.

 
2.9  
The Issuer is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 
2.10  
Neither the Private Placement Memorandum nor the Company Information contains
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 
2.11  
Neither the Issuer nor any of its subsidiaries, nor, to the knowledge of the
Issuer, any director, officer, agent, employee, or affiliate of the Issuer or
any of its subsidiaries (acting on behalf of the Issuer or any of its
subsidiaries) (i) has used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) has made any direct or indirect unlawful contribution or payment to any
official of, or candidate for, or any employee of, any federal, state or foreign
office from corporate funds; (iii) has made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) is aware of or
has taken any action, directly or indirectly, that could result in a violation
by such persons of the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or the U.K. Bribery Act 2010 (the “Bribery Act”) or similar law or
regulation of any other relevant jurisdiction; and neither the Issuer nor any of
its subsidiaries, nor to the knowledge of the Issuer, any director, officer,
agent, employee, or affiliate of the Issuer or any of its subsidiaries (acting
on behalf of the Issuer or any of its subsidiaries) is aware of or has taken any
action, directly or indirectly, that could result in a sanction for violation by
such persons of the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, the FCPA or the Bribery Act or
similar law or regulation of any other relevant jurisdiction; and the Issuer and
its subsidiaries have each conducted their businesses in compliance with the
FCPA, the Bribery Act and any applicable similar law or regulation and have
instituted and maintain policies and procedures designed to ensure, and which
are expected to continue to ensure, continued compliance therewith.

 
2.12  
The operations of the Issuer and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including, without limitation, those of the Bank Secrecy Act, as
amended by Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 and
the Currency and Foreign Transactions Reporting Act of 1970, as amended, and the
applicable money laundering statutes of jurisdictions where the Issuer and its
subsidiaries conduct business, and the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the "Money Laundering Laws")
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuer, threatened.\

 
2.13  
Neither the Issuer nor any of its subsidiaries nor any director or officer, nor
to the knowledge of the Issuer, any agent, employee, representative or affiliate
of the Issuer or any of its subsidiaries (i) is currently the subject of any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons”) or
(ii) will, directly or indirectly, use the proceeds of the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person (x) to fund or facilitate any activities or
business of or with any person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions, or (y) in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering of Notes, whether as dealer, advisor, investor or
otherwise).

 
2.14  
Neither the Issuer nor any of its subsidiaries, nor to the knowledge of the
Issuer, any director, officer, agent, employee, or affiliate of the Issuer or
any of its subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan, and Syria) (collectively, “Sanctioned Countries” and
each, a “Sanctioned Country”).

 
2.15  
Except as has been disclosed to the Dealer or is not material to the analysis
under any Sanctions, neither the Issuer nor any of its subsidiaries has engaged
in any dealings or transactions with or for the benefit of a Sanctioned Person,
or with or in a Sanctioned Country, in the preceding 3 years, nor does the
Issuer or any of its subsidiaries have any plans to increase its dealings or
transactions, or commence dealings or transaction, with or for the benefit of
Sanctioned Persons, or with or in Sanctioned Countries.

 
2.16  
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law), (iii) in
the case of an issuance of Notes, since the date of the most recent Private
Placement Memorandum, there has been no material adverse change in the condition
(financial or otherwise), operations or business prospects of the Issuer which
has not been disclosed to the Dealer in writing and (iv) the Issuer is not in
default in any material respect of any of its obligations hereunder, under the
Notes or the Issuing and Paying Agent Agreement.

 
3.  
Covenants and Agreements of Issuer.

 
         The Issuer covenants and agrees that:
 
3.1  
The Issuer will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of or
waiver with respect to, the Notes or the Issuing and Paying Agent Agreement,
including a complete copy of any such amendment, modification or waiver.

 
3.2  
The Issuer shall, whenever there shall occur any change in the Issuer’s
condition (financial or otherwise), operations or business prospects or any
development or occurrence in relation to the Issuer that would be material to
holders of the Notes or potential holders of the Notes (including any
downgrading or receipt of any notice of intended or potential downgrading or any
review for potential change in the rating accorded any of the Issuer’s
securities by any nationally recognized statistical rating organization (as such
term is defined in Section 3(a)(62) of the Exchange Act) which has published a
rating of the Notes), promptly, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealer (by telephone, confirmed in
writing) of such change, development or occurrence.

 
3.3  
The Issuer shall from time to time furnish to the Dealer such information as the
Dealer may reasonably request, including, without limitation, any press releases
or material provided by the Issuer to any national securities exchange or rating
agency, regarding (i) the Issuer’s operations and financial condition, (ii) the
due authorization and execution of the Notes and (iii) the Issuer’s ability to
pay the Notes as they mature.

 
3.4  
The Issuer will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 
3.5  
The Issuer will not be in default of any of its obligations hereunder, under the
Notes or under the Issuing and Paying Agent Agreement, at any time that any of
the Notes are outstanding.

 
3.6  
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) opinions of counsel to the Issuer, addressed to the Dealer, satisfactory in
form and substance to the Dealer, (b) a copy of the executed Issuing and Paying
Agent Agreement as then in effect, (c) a copy of resolutions adopted by the
Board of Directors of the Issuer, satisfactory in form and substance to the
Dealer and certified by the Secretary or similar officer of the Issuer,
authorizing execution and delivery by the Issuer of this Agreement, the Issuing
and Paying Agent Agreement and the Notes and consummation by the Issuer of the
transactions contemplated hereby and thereby, (d) prior to the issuance of any
book-entry Notes represented by a master note registered in the name of DTC or
its nominee, a copy of the executed Letter of Representations among the Issuer,
the Issuing and Paying Agent and DTC, and of the executed Master Note, (e) prior
to the issuance of any Notes in physical form, a copy of such form (unless
attached to this Agreement or the Issuing and Paying Agent Agreement), (f)
confirmation of the then current rating assigned to the Notes by each nationally
recognized statistical rating organization then rating the Notes, and (g) such
other certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 
3.7  
The Issuer shall reimburse the Dealer for all of the Dealer’s out-of-pocket
expenses related to this Agreement, including expenses incurred in connection
with its preparation and negotiation, and the transactions contemplated hereby
(including, but not limited to, the printing and distribution of the Private
Placement Memorandum), and, if applicable, for the reasonable fees and
out-of-pocket expenses of the Dealer’s counsel.

 
3.8  
The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer and sale of the Notes.

 
4.  
Disclosure.
 

4.1  
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer.  The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 
4.2  
The Issuer agrees to promptly furnish the Company Information to the Dealer as
it becomes available.

 
4.3  
(a)  The Issuer further agrees to notify the Dealer promptly upon the occurrence
of any event relating to or affecting the Issuer that would cause the Company
Information then in existence to include an untrue statement of a material fact
or to omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading; except to the extent that the Issuer, by furnishing such notice,
would violate any law, regulation or stock exchange rule applicable to it.

 
(b) In the event that the Issuer gives the Dealer notice pursuant to Section
4.3(a) and (i) the Issuer is selling Notes in accordance with Section 1, (ii)
the Dealer notifies the Issuer that it then has Notes it is holding in
inventory, or (iii) any Notes are otherwise outstanding, the Issuer agrees
promptly to supplement or amend the Private Placement Memorandum so that the
Private Placement Memorandum, as amended or supplemented, shall not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and the Issuer shall make such supplement
or amendment available to the Dealer.
 
(c) In the event that (i) the Issuer gives the Dealer notice pursuant to Section
4.3(a), (ii) (A) the Issuer is not selling Notes in accordance with Section 1,
(B) the Dealer does not notify the Issuer that it is then holding Notes in
inventory and (C) no Notes are otherwise outstanding and (iii) the Issuer
chooses not to promptly amend or supplement the Private Placement Memorandum in
the manner described in clause (b) above, then all solicitations and sales of
Notes shall be suspended until such time as the Issuer has so amended or
supplemented the Private Placement Memorandum, and made such amendment or
supplement available to the Dealer.
 
(d) Without limiting the generality of Section 4.3(a), the Issuer shall review,
amend and supplement the Private Placement Memorandum on a periodic basis, but
no less than at least once annually, to incorporate current financial
information of the Issuer to the extent necessary to ensure that the information
provided in the Private Placement Memorandum is accurate and complete; provided,
however, that the Private Placement Memorandum will be deemed amended and
supplemented by the filing of any documents incorporated by reference into the
Private Placement Memorandum to the extent such documents incorporated by
reference ensure the Private Placement Memorandum is accurate and complete.
 
 
5.      Indemnification and Contribution.
 
5.1  
(a)          The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Issuer Indemnitees”) against any and all liabilities, penalties, suits, causes
of action, losses, damages, claims, costs and expenses (including, without
limitation, fees and disbursements of counsel) or judgments of whatever kind or
nature (each a “Claim”), imposed upon, incurred by or asserted against the
Issuers Indemnitees arising out of or based upon (i) any allegation that the
Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement.  This indemnification
shall not apply to the extent that the Claim arises out of or is based upon
Dealer Information.

 
(b)          The Dealer will indemnify and hold harmless the Issuer and its
directors, officers, and employees (collectively, the “Dealer Indemnitees,”)
against any and all Claims imposed upon, incurred by or asserted against the
Dealer Indemnitees arising out of or based upon Dealer Information.
 
(c)          The Issuer and Dealer, each in such capacity of indemnitor, are
collectively referred to herein as the “Indemnitors.”   The Dealer Indemnitees
and the Issuer Indemnitees are collectively referred to herein as the
“Indemnitees.”
 
5.2  
Provisions relating to claims made for indemnification under this Section 5 are
set forth on Exhibit B to this Agreement.

 
5.3  
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the relevant
Indemnitor shall contribute to the aggregate costs incurred by the other party
in connection with any Claim in the proportion of the respective economic
interests of the Issuer and the Dealer; provided, however, that such
contribution by the Issuer shall be in an amount such that the aggregate costs
incurred by the Dealer do not exceed the aggregate of the commissions and fees
earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates.  The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.

 
6.      Definitions.
 
6.1  
“Claim” shall have the meaning set forth in Section 5.1.

 
6.2  
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item (i)
above, (iii) the Issuer’s and its affiliates’ other publicly available recent
reports, including, but not limited to, any publicly available filings or
reports provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes.

 
6.3  
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.

 
6.4  
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 
6.5  
“Indemnitee” shall have the meaning set forth in Section 5.1.

 
6.6  
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

 
6.7  
“Issuing and Paying Agent Agreement” shall mean the issuing and paying agent
agreement described on the cover page of this Agreement, as such agreement may
be amended or supplemented from time to time.

 
6.8  
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, as issuing and paying agent under the Issuing and Paying
Agent Agreement, or any successor thereto in accordance with the Issuing and
Paying Agent Agreement.

 
6.9  
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

 
6.10  
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 
6.11  
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

 
6.12  
“Rule 144A” shall mean Rule 144A under the Securities Act.

 
6.13  
“SEC” shall mean the U.S. Securities and Exchange Commission.

 
6.14  
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 
7.      General
 
7.1  
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing or transmitted by any standard form of
telecommunication, including but not limited to email transmission and shall be
effective when received at the address of the respective party set forth in the
Addendum to this Agreement.

 
7.2  
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.

 
7.3  
(a) The Issuer agrees that any suit, action or proceeding brought by the Issuer
against the Dealer in connection with or arising out of this Agreement or the
Notes or the offer and sale of the Notes shall be brought solely in the United
States federal courts located in the Borough of Manhattan or the courts of the
State of New York located in the Borough of Manhattan.  EACH OF THE DEALER AND
THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 
 
 
(b) The Issuer hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, for itself and in respect of its properties, assets and
revenues, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes.

 
7.4  
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer.  Any such termination,
however, shall not affect the obligations of the Issuer under Sections 3.7, 4.3,
5 and 7.3 hereof or the respective representations, warranties, agreements,
covenants, rights or responsibilities of the parties made or arising prior to
the termination of this Agreement.

 
7.5  
This Agreement is not assignable by either party hereto without the written
consent of the other party; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer.

 
7.6  
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 
7.7  
This Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 
7.8  
The Issuer acknowledges and agrees that in connection with this purchase and
sale of the Notes or any other services the Dealer may be deemed to be providing
hereunder, notwithstanding any preexisting relationship, advisory or otherwise,
between the parties or any oral representations or assurances previously or
subsequently made by the Dealer: (i) no fiduciary or agency relationship between
the Issuer and any other person, on the one hand, and the Dealer, on the other,
exists; (ii) the Dealer is not acting as advisor, expert or otherwise, to the
Issuer, including, without limitation, with respect to the determination of
the  offering price of the Notes, and such relationship between the Issuer, on
the one hand, and the Dealer, on the other, is entirely and solely commercial,
based on arms-length negotiations; (iii) any duties and obligations that the
Dealer may have to the Issuer shall be limited to those duties and obligations
specifically stated herein; and (iv) the Dealer and its affiliates may have
interests that differ from those of the Issuer.  The Issuer hereby waives any
claims that the Issuer may have against the Dealer with respect to any breach of
fiduciary duty in connection with the purchase and sale of the Notes.

 
7.9  
(i) The parties hereto agree that the Issuer may, in accordance with the terms
of this Section 7.9, from time to time replace the party which is then acting as
Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with another
party (such other party, the “Replacement Issuing and Paying Agent”), and enter
into an agreement with the Replacement Issuing and Paying Agent covering the
provision of issuing and paying agency functions in respect of the Notes by the
Replacement Issuing and Paying Agent (the “Replacement Issuing and Paying Agency
Agreement”) (any such replacement, a “Replacement”).

 
(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
effective date of such Replacement, (ii) all references to the “Issuing and
Paying Agent” hereunder shall be deemed to refer to the Current Issuing and
Paying Agent in respect of the Outstanding Notes, and the Replacement Issuing
and Paying Agent in respect of Notes issued on or after the effective date of
such Replacement, and (iii) all references to the “Issuing and Paying Agency
Agreement” hereunder shall be deemed to refer to the existing Issuing and Paying
Agency Agreement, in respect of the Outstanding Notes, and the Replacement
Issuing and Paying Agency Agreement, in respect of Notes issued on or after the
effective date of such Replacement; and (B) to the extent that the Issuing and
Paying Agency Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agency Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agency Agreement.
 
(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
 
Humana Inc., as Issuer
 
________________________________, as Dealer
By:                                                                
By:                                                                 
Name:
Name:                                                                 
Title:
Title:                                                                 

 
 

 
 

--------------------------------------------------------------------------------

 

 
Addendum
 
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
 
1.  
The other dealers referred to in clause (b) of Section 1.2 of the Agreement are:

 
2.  
The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

 
For the Issuer:
 
Address:
Attention:
Telephone number:
Fax number:
Email:
 
For the Dealer:
 
Address:
Telephone number:
Fax number:
Email:
 
 
 

--------------------------------------------------------------------------------

 
 
Model Opinion of Counsel to Issuer

 
 [        ], 2014



 
Ladies and Gentlemen:


We have acted as counsel to Humana Inc., a Delaware corporation (the “Company”),
in connection with the proposed offering and sale by the Company in the United
States of $1,000,000,000 aggregate face or principal amount outstanding at any
time of commercial paper in the form of short-term promissory notes (the
“Notes”).  This opinion is being delivered pursuant to Section 3.6 of the
Commercial Paper Dealer Agreement, dated as of [  ], 2014  (the “Dealer
Agreement”), by and between the Company and ____________________ (the
“Dealer”).  All capitalized terms used herein that are defined in, or by
reference in, the Dealer Agreement have the meanings assigned to such terms
therein or by reference therein, unless otherwise defined herein.  With your
permission, all assumptions and statements of reliance herein have been made
without any independent investigation or verification on our part, and we
express no opinion with respect to the subject matter or accuracy of such
assumptions or items relied upon.
 
In connection with this opinion, we have (i) investigated such questions of law,
(ii) examined originals or certified, conformed, facsimile, electronic,
photostatic or reproduction copies of such agreements, instruments, documents
and records of the Company, such certificates of public officials and such other
documents, and (iii) received such information from officers and representatives
of the Company as we have deemed necessary or appropriate for the purposes of
this opinion.  We have examined, among other documents, the following:
 
(a)  
the Dealer Agreement;

 
(b)  
the Issuing and Paying Agent Agreement, dated as of [      ], 2014, between the
Company and U.S. Bank National Association;

 
(c)  
the Master Note;

 
(d)  
the Private Placement Memorandum, dated [  ], 2014, relating to the offering of
the Notes; and

 
(e)  
the Letter of Representations among the Company, the Issuing and Paying Agent
and DTC.

 
The documents referred to in items (a) through (e) above, inclusive, are
referred to herein collectively as the “Documents.”
 
In all such examinations, we have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of original and
certified copies and the conformity to original or certified documents of all
copies submitted to us as conformed, facsimile, electronic or reproduction
copies.  As to various questions of fact relevant to the opinions expressed
herein, we have relied upon, and assume the accuracy of, representations and
warranties contained in the Documents and certificates and oral or written
statements and other information of or from public officials, officers or other
appropriate representatives of the Company and others, and assume compliance on
the part of all parties to the Documents with their covenants and agreements
contained therein.
 
To the extent it may be relevant to the opinions expressed herein, we have
assumed that  the parties to the Documents, other than the Company, have the
power and authority to enter into, execute and deliver the Documents, and to
perform their obligations thereunder, and to consummate the transactions
contemplated thereby, that the Documents have been duly authorized, executed and
delivered by, and constitute legal, valid and binding obligations of, such
parties enforceable against such parties in accordance with their terms, and
that such parties,  will comply with all of their obligations under the
Documents and all laws applicable thereto.
 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
1.  
The Company is a corporation validly existing and in good standing under the
laws of the state of Delaware.



2.  
The Company has the requisite corporate power and authority to execute, deliver
and perform its obligations under the Notes, the Dealer Agreement and the
Issuing and Paying Agent Agreement;



3.  
The Company has taken all necessary corporate action to authorize the execution,
delivery and performance of its respective obligations under the Dealer
Agreement and the Issuing and Paying Agent Agreement and has duly executed and
delivered the Dealer Agreement and the Issuing and Paying Agent Agreement.



4.  
The Dealer Agreement and the Issuing and Paying Agent Agreement are valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.



5.  
The Notes have been duly authorized, and when authenticated by the Issuing and
Paying Agent (or in the case of Notes constituting book-entry obligations
evidenced by the Master Note, when the Master Note has been authenticated by the
Issuing and Paying Agent) and issued as provided in the Issuing and Paying Agent
Agreement, will be duly and validly issued and will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms.



6.  
Based upon and assuming the accuracy of the Company’s representations and
warranties contained in the Dealer Agreement (except to the extent that they
constitute conclusions of law covered hereunder) and that each of the Company
and the Dealer has complied, and will comply, fully with each of their
respective covenants contained in the Dealer Agreement, the offer and issuance
of the Notes under the circumstances contemplated by the Dealer Agreement and
the Issuing and Paying Agent Agreement do not require registration of the Notes
under the Securities Act of 1933, as amended, pursuant to the exemption from
registration contained in Section 4(a)(2) thereof, and do not require compliance
with any provision of the Trust Indenture Act of 1939, as amended.



7.  
The execution and delivery by the Company of the Dealer Agreement and the
Issuing and Paying Agent Agreement and the performance by the Company of its
obligations thereunder (i) will not result in the creation or imposition of any
security interest, mortgage or other lien binding upon the Company or its
property under any of its Covered Agreements (as defined below), (ii) do not
require under the federal laws of the United States of America or the laws of
the State of New York or the State of Delaware under the Delaware General
Corporation Law any filing or registration by the Company with, or approval or
consent to the Company of, any governmental agency or authority of the United
States of America or the State of New York or the State of Delaware that has not
been made or obtained, (iii) do not contravene any provision of the certificate
of incorporation or the by-laws of the Company, (iv) do not violate any law, or
regulation of any governmental agency or authority, of the State of New York or
the United States of America or the State of Delaware under the Delaware General
Corporation Law applicable to the Company or its property, and (v) do not breach
or cause a default under any agreement or violate any court decree or order that
the Company has filed with the Securities and Exchange Commission as an Exhibit
on its most recent Annual Report on Form 10-K or any subsequent Quarterly Report
on Form 10-Q (collectively, the “Covered Agreements”).



8.  
The Company is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”).



 
The opinions set forth above are subject to the following qualifications:
 
(A)           We express no opinion as to:
 
(i)           the legality, validity, binding effect or enforceability of any
provision of any of the Documents relating to indemnification, contribution or
exculpation (to the extent violative of public policy or applicable law);
 
(ii)           the legality, validity, binding effect or enforceability of any
provision of any of the Documents related to (i) forum selection or submission
to jurisdiction (including, without limitation, any waiver of any objection to
venue in any court or of any objection that a court is an inconvenient forum) to
the extent that the validity, binding effect or enforceability of any such
provision is determined by any court other than a court of the State of New
York, (ii) choice of governing law to the extent that the validity, binding
effect or enforceability of any such provision is to be determined by any court
other than a court of the State of New York or a federal district court sitting
in the State of New York, in each case, applying the choice of law principles of
the State of New York, or (iii) waivers of any rights to trial by jury;
 
(iii)           the legality, validity, binding effect or enforceability of any
provision of any of the Documents purporting to give any person or entity the
power to accelerate obligations without any notice to the obligor;
 
(iv)           the legality, validity, binding effect or enforceability of any
provision of any of the Documents which may be construed to be in the nature of
a penalty;
 
(v)           relating to any purported waiver, release, variation, disclaimer,
consent or other agreement to similar effect (all of the foregoing,
collectively, a “Waiver”) by the Company under the Documents to the extent
limited by applicable law (including judicial decisions), or to the extent that
such Waiver applies to a right, claim, duty, defense or ground for discharge
otherwise existing or occurring as a matter of law (including judicial
decisions), except to the extent that such a Waiver is effective under and is
not prohibited by or void or invalid under applicable law (including judicial
decisions);
 
(vi)           the enforceability of any provision of any of the Documents
specifying that provisions thereof may be waived only in writing, to the extent
that an oral agreement or an implied agreement by trade practice or course of
conduct has been created that modifies any provision of the Documents; and
 
(vii) any matters subject to, or the effect of, any federal, state or local
laws, regulations or policies relating to health care, including, but not
limited to, licensure, permitting, registrations, certification, and
reimbursement (including, but not limited to, Medicare, Medicaid, CHAMPVA,
TRICARE, the Patient Protection and Affordable Care Act and any other federal or
state health care program or regulatory agency), the Health Insurance
Portability and Accountability Act of 1996, the Food, Drug & Cosmetic Act, 42
U.S.C. §1320a-7, 7a and 7b, 42 U.S.C. §1395nn, 31 U.S.C. §3729-3733.
 
(B)           Our opinions are subject to (i) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance and other similar
laws affecting creditors’ rights and remedies generally and (ii) general
principles of equity, including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses and limits as to
the availability of equitable remedies, whether such principles are considered
in a proceeding at law or in equity.
 
(C)           Our opinions are subject to the effect of, and we express no
opinion with respect to, the application of or compliance with, foreign or state
securities or blue sky laws or the rules and regulations of the Financial
Industry Regulatory Authority.
 
(D)           With respect to the opinion expressed in paragraph 1 above, we
have relied solely upon a certificate of the Secretary of State of the State of
Delaware of good standing and valid existence, and our opinion in paragraph 1 is
expressed as of the date set forth on such certificate.
 
(E)           Our opinion in paragraph 7 above is limited to our review of only
those laws and regulations that, in our experience, are normally applicable to
transactions of the type contemplated by the Documents.
 
 (F)           With respect to the opinions in paragraph 7 above: (i)  we have
made no independent investigation as to whether the Covered Agreements, which
are governed by the laws of any jurisdiction other than the State of New York
will be enforced as written under the laws of such jurisdiction; and (ii) we
express no opinion with respect to any security interest, mortgage or other lien
created or imposed by, or any breach, default or violation under, a Covered
Agreement not readily ascertainable from the face of any such Covered Agreement
or arising under or based upon any cross-default provision insofar as it relates
to a default under an agreement or court decree or order that is not a Covered
Agreement, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation.
 
(G)           We express no opinion with regard to the anti-fraud provisions of
any federal or state securities laws or rules promulgated thereunder.
 
(H)           Except to the extent set forth in paragraph 8 above, we express no
opinion as to the Investment Company Act.
 
The opinions expressed herein are limited to the federal laws of the United
States of America, the laws of the State of New York and, to the extent
relevant, the Delaware General Corporation Law, each as currently in effect, and
no opinion is expressed with respect to any other laws or any effect that such
other laws may have on the opinions expressed herein.  The opinions expressed
herein are limited to the matters stated herein, and no opinion is implied or
may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are given only as of the date hereof, and we undertake no
responsibility to update or supplement this opinion letter after the date hereof
for any reason.
 
The opinions expressed herein are solely for your benefit in connection with the
Dealer Agreement and may not be relied on in any manner or for any purpose by
any other person or entity and may not be quoted in whole or in part without our
prior written consent.  In addition, this letter and its benefits are not
assignable to any person or entity that acquires Notes without our prior written
approval.
 
 
Very truly yours,



 
FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP




 
 

--------------------------------------------------------------------------------

 

Humana Inc.
 
500 West Main Street
 
Louisville, Kentucky 40202
 




 [        ], 2014






Ladies and Gentlemen:


The undersigned, Assistant General Counsel of Humana Inc., a Delaware
corporation (the “Company”), pursuant to Section 3.6 of the Commercial Paper
Dealer Agreement, dated as of [  ], 2014  (the “Dealer Agreement”), by and
between the Company and ______________________ (the “Dealer”), is of the opinion
that (all capitalized terms used herein that are defined in or by reference in,
the Dealer Agreement, have the meanings assigned to such terms therein or by
reference therein, unless otherwise defined herein):
 
(i) To my knowledge and other than as set forth in the Private Placement
Memorandum (including the documents incorporated therein by reference), there
are no legal or governmental proceedings pending to which the Company or any of
its subsidiaries is a party which, if determined adversely to the Company or any
of its subsidiaries, might reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), operations or business
prospects of the Company and its subsidiaries taken as a whole, or the ability
of the Company to perform its obligations under the Dealer Agreement, the Notes
or the Issuing and Paying Agent Agreement, dated [      ], 2014 between the
Company and U.S. Bank National Association (the “Issuing and Paying Agent
Agreement”); and, to my knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others; and


9483041

(ii) The execution and delivery by the Company of the Dealer Agreement and the
Issuing and Paying Agent Agreement and the performance by the Company of its
obligations thereunder (i) will not result in the creation or imposition of any
security interest, mortgage or other lien binding upon the Company or its
property under any contract or instrument, known to me, to which the Company is
a party or by which it or its property is bound (the “Cover Agreements”), (ii)
do not require under the laws of the State of Kentucky any filing or
registration by the Company with, or approval or consent to the Company of, any
governmental agency or authority of the State of Kentucky that has not been made
or obtained, (iii) do not violate any law, or regulation of any governmental
agency or authority, of the State of Kentucky applicable to the Company or its
property, and (iv) do not breach or cause a default under the Covered Agreements
or any law or regulation, or any order, writ, injunction or decree of any court
or government instrumentality, known to me, to which the Company is subject or
by which it or its property is bound (the “Covered Orders”).


In connection with this opinion, I have examined the (i) the Dealer Agreement,
(ii) the Issuing and Paying Agent Agreement, (iii) the Master Note; (iv) the
Private Placement Memorandum, dated [  ], 2014, relating to the offering of the
Notes; (v) the Letter of Representations among the Company, the Issuing and
Paying Agent and DTC; and (vi) such other documents, certificates and
instruments as I have deemed necessary as a basis for the opinions herein
expressed.  The documents referred to in items (i) through (v) above, inclusive,
are referred to herein collectively as the “Documents.” In such examination, I
have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to me as originals, the
conformity to original documents submitted to me as certified or photostatic
copies, and the authenticity of the originals of such latter documents.
 
The opinions set forth above are subject to the following qualifications:
 
(A)           My opinion is subject to the effect of, and I express no opinion
with respect to, the application of or compliance with, foreign or state
securities or blue sky laws or the rules and regulations of the Financial
Industry Regulatory Authority.
 
(B)           My opinion in paragraph ii above is limited to my review of only
those laws and regulations that, in my experience, are normally applicable to
transactions of the type contemplated by the Documents.
 
(C)           With respect to the opinions in paragraph ii above: (i)  I have
made no independent investigation as to whether the Covered Agreements or
Covered Orders, which are governed by the laws of any jurisdiction other than
the State of Kentucky will be enforced as written under the laws of such
jurisdiction; and (ii) I express no opinion with respect to any breach, default
or violation not readily ascertainable from the face of any such Covered
Agreement or Covered Order or arising under or based upon any cross-default
provision insofar as it relates to a default under an agreement or court decree
or order that is not a Covered Agreement or Covered Agreement, or arising under
or based upon any covenant of a financial or numerical nature or requiring
computation.
 
(D)           I express no opinion with regard to the anti-fraud provisions of
any federal or state securities laws or rules promulgated thereunder.
 
(E)           I express no opinion as to the Investment Company Act of 1940, as
amended.
 
The opinions expressed herein are limited to the laws of the State of Kentucky
as currently in effect, and no opinion is expressed with respect to any other
laws or any effect that such other laws may have on the opinions expressed
herein.  The opinions expressed herein are limited to the matters stated herein,
and no opinion is implied or may be inferred beyond the matters expressly stated
herein.  The opinions expressed herein are given only as of the date hereof, and
we undertake no responsibility to update or supplement this opinion letter after
the date hereof for any reason.


The opinions expressed herein are solely for your benefit in connection with the
Dealer Agreement and may not be relied on in any manner or for any purpose by
any other person or entity and may not be quoted in whole or in part without our
prior written consent.  In addition, this letter and its benefits are not
assignable to any person or entity that acquires Notes without our prior written
approval.




Very truly yours,








Joseph C. Ventura
In my capacity as Assistant General Counsel of Humana Inc.
 
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 
Form of Legend for Private Placement Memorandum and Notes
 
 
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT
THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO
THE ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR SUCH OTHER
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
Further Provisions Relating to Indemnification
 
 
(a)
The Indemnitors agree to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

 
 
(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against an
Indemnitor, notify the Indemnitor, in writing of the existence thereof; provided
that (i) the omission so to notify the Indemnitor, will not relieve the
Indemnitor, from any liability which it may have hereunder unless and except to
the extent it did not otherwise learn of such Claim and such failure results in
the forfeiture by the Indemnitor, of substantial rights and defenses, and (ii)
the omission so to notify the Indemnitor, will not relieve it from liability
which it may have to an Indemnitor, otherwise than on account of this indemnity
agreement.  In case any such Claim is made against any Indemnitee and it
notifies the Indemnitor,of the existence thereof, the Indemnitor,will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the Indemnitee, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee; provided that if the defendants in
any such Claim include both the Indemnitee and the Indemnitor, and the
Indemnitee shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Indemnitor, the
Indemnitor shall not have the right to direct the defense of such Claim on
behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such
Indemnitee.  Upon receipt of notice from the Indemnitor to such Indemnitee of
the Indemnitor’s election so to assume the defense of such Claim and approval by
the Indemnitee of counsel, the Indemnitor will not be liable to such Indemnitee
for expenses incurred thereafter by the Indemnitee in connection with the
defense thereof (other than reasonable costs of investigation) unless (i) the
Indemnitee shall have employed separate counsel in connection with the assertion
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the Indemnitor shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel in
the jurisdiction in which any Claim is brought), approved by the other party
(the Issuer or Dealer, as the case may be), representing the Indemnitee who is
party to such Claim), (ii) the Indemnitor shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the Claim or (iii) the Indemnitor
has authorized in writing the employment of counsel for the Indemnitee.  The
indemnity, reimbursement and contribution obligations of the Indemnitor
hereunder shall be in addition to any other liability the Indemnitor may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Indemnitor and any Indemnitee.  The Indemnitors agree that without the other
party’s (the Issuer or Dealer, as the case may be) prior written consent, it
will not settle, compromise or consent to the entry of any judgment in any Claim
in respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the Issuer or Dealer, as the case may
be, or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and (ii)
does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.

 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit C
 
Statement of Terms for Interest – Bearing Commercial Paper Notes of Humana Inc.
 
 
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
 
 
 
1.  General.  
 
(a)  The obligations of the Issuer to which these terms apply (each a “Note”)
are represented by one or more Master Notes (each, a “Master Note”) issued in
the name of (or of a nominee for) The Depository Trust Company (“DTC”), which
Master Note includes the terms and provisions for the Issuer's Interest-Bearing
Commercial Paper Notes that are set forth in this Statement of Terms, since this
Statement of Terms constitutes an integral part of the Underlying Records as
defined and referred to in the Master Note.

 
(b)  “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions are authorized
or required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day.  “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
 
 
2.  Interest.  
 
(a)  Each Note will bear interest at a fixed rate (a “Fixed Rate Note”) or at a
floating rate (a “Floating Rate Note”).

 
(b)  The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such
Note.  “Original Issue Discount Note” means a Note which has a stated redemption
price at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.
 
(c)  Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment.  Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below).  Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.
 
If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.
 
(d)  The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment.  The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.
 
The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”).  The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement.  If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date.  Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement.  In addition, the Maturity Date will also be an Interest Payment
Date.
 
If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day.  If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.
 
Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date.  On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date.  Accrued interest will be calculated by
multiplying the principal amount of a Floating Rate Note by an accrued interest
factor.  This accrued interest factor will be computed by adding the interest
factors calculated for each day in the period for which accrued interest is
being calculated.  The interest factor (expressed as a decimal) for each such
day will be computed by dividing the interest rate applicable to such day by
360, in the cases where the Base Rate is the CD Rate, Commercial Paper Rate,
Federal Funds Rate, LIBOR or Prime Rate, or by the actual number of days in the
year, in the case where the Base Rate is the Treasury Rate.  The interest rate
in effect on each day will be (i) if such day is an Interest Reset Date, the
interest rate with respect to the Interest Determination Date (as defined below)
pertaining to such Interest Reset Date, or (ii) if such day is not an Interest
Reset Date, the interest rate with respect to the Interest Determination Date
pertaining to the next preceding Interest Reset Date, subject in either case to
any adjustment by a Spread and/or a Spread Multiplier.
 
The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date.  The Interest Determination Date where the Base Rate is LIBOR will
be the second London Business Day next preceding an Interest Reset Date.  The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned.  Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday.  If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.
 
The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.
 
The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.
 
All times referred to herein reflect New York City time, unless otherwise
specified.
 
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes.  The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.
 
All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards.  For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655).  All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).
 
CD Rate Notes
 
“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.
 
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.
 
If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1  in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.
 
If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.
 
Commercial Paper Rate Notes
 
“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.
 
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.
 
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.
 
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
 
“Money Market Yield” will be a yield calculated in accordance with the following
formula:
 
D x 360
Money Market Yield =                                                           x
100
360 - (D x M)
 
 
where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.
 
Federal Funds Rate Notes
 
“Federal Funds Rate” means the rate on any Interest Determination Date for
Federal Funds as published in Reuters (or any successor service) on page
FEDFUNDS1 under the heading “EFFECT” (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).
 
If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.
 
If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.
 
If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.
 
LIBOR Notes
 
The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.
 
If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”).  The Calculation Agent will request the principal London office of
each of such banks to provide a quotation of its rate.  If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such
quotations.  If fewer than two quotations are provided, LIBOR for such interest
period will be the arithmetic mean of the rates quoted at approximately 11:00
a.m., in New York City, on such Interest Determination Date by three major banks
in New York City, selected by the Calculation Agent, for loans in U.S. dollars
to leading European banks, for a term equal to the Index Maturity and in a
Representative Amount; provided, however, that if fewer than three banks so
selected by the Calculation Agent are providing such quotations, the then
existing LIBOR rate will remain in effect for such Interest Payment Period.
 
“Designated LIBOR Page” means Reuters Screen LIBOR01 Page or any replacement
page or pages on which London interbank rates of major banks for the Index
Currency are displayed.
 
Prime Rate Notes
 
“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.
 
If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.
 
If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.
 
If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.
 
If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.
 
“Reuters Screen US Prime1 Page” means the display designated as page “USPrime1”
of the Reuters Service, or any successor service, or any replacement page or
pages on that service, for the purpose of displaying prime rates or base lending
rates of major U.S. banks.
 
Treasury Rate Notes
 
“Treasury Rate” means:
 
(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the applicable pricing supplement above under
the caption “INVESTMENT RATE”, as that rate appears on Reuters Screen
USAUCTION10 or USAUCTION11 Page under the heading “Investment Rate” (or any
other page as may replace the specified page on that service or a successor
service).
 
 (2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
 
(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or
 
(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the  Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or
 
(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
 
(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or
 
(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.
 
“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:
 
  D x N
Bond Equivalent Yield
=                                                                                               x
100
360 - (D x M)
 
 
where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.
 
 
 
3.   Final Maturity.  The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance.  On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 
 
4.   Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” with respect to a Note:  (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors.  Upon the
occurrence of an Event of Default, the principal of each obligation evidenced by
such Note (together with interest accrued and unpaid thereon) shall become,
without any notice or demand, immediately due and payable. 2

 
 
5.    Obligation Absolute.  No provision of the Issuing and Paying Agent
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 
 
6.    Supplement.  Any term contained in the Supplement shall supercede any
conflicting term contained herein.




--------------------------------------------------------------------------------

 
1   Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.
 
 
2 Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.


 
 

--------------------------------------------------------------------------------

 

Exhibit D
 


 
Form of Note
 


